FILED
                             NOT FOR PUBLICATION                            APR 12 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE ANTONIO ARREOLA-                            No. 07-70434
AMEZQUITA,
                                                 Agency No. A095-489-549
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Jose Antonio Arreola-Amezquita, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for adjustment of status.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial

evidence the agency’s findings of fact, Moran v. Ashcroft, 395 F.3d 1089, 1091

(9th Cir. 2005), and review de novo claims of due process violations in

immigration proceedings, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We

deny the petition for review.

         The record does not compel the conclusion that Arreola-Amezquita met his

burden of proving lawful admission in March 2000. See Singh-Kaur v. INS, 183
F.3d 1147, 1150 (9th Cir. 1999) (a contrary result is not compelled where there is

“[t]he possibility of drawing two inconsistent conclusions from the evidence”)

(internal quotation marks and citation omitted). Arreola-Amezquita’s testimony

regarding his manner of entry materially conflicted with the Form I-213 and

supporting testimony of Agent Rosenberg. See Espinoza v. INS, 45 F.3d 308, 310

(9th Cir. 1995) (finding a Form I-213 probative and its admission fundamentally

fair).

         It follows that Arreola-Amezquita’s due process contentions are unavailing.

See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a due

process violation).

         PETITION FOR REVIEW DENIED.




                                           2